Case: 14-14019   Date Filed: 06/03/2015    Page: 1 of 4


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14019
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:12-cr-00147-VMC-MAP-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

ANTHONY M. LYNCH,
a.k.a. Ant,

                                               Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (June 3, 2015)

Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-14019     Date Filed: 06/03/2015    Page: 2 of 4


      Anthony Lynch appeals his 21-month sentence, imposed after the district

court revoked his supervised release based its on finding that he fled, eluded the

police, and attempted to murder a law enforcement officer. Mr. Lynch argues that

the district court erred in two ways: (1) by ignoring his duress defense and placing

the burden on him to prove duress; and (2) by denying his fifth motion for a

continuance. After reviewing the record and the parties’ briefs, we affirm.

                                          I

      We review a district court’s revocation of supervised release for abuse of

discretion, see United States v. Cunningham, 607 F.3d 1264, 1266 (11th Cir.

2010), and are bound by the district court’s findings of fact unless they are clearly

erroneous, see United States v. Almand, 992 F.2d 316, 318 (11th Cir. 1993). We

review the denial of a motion for a continuance for an abuse of discretion. See

United States v. Bowe, 221 F.3d 1183, 1189 (11th Cir. 2000).

                                          II

      Mr. Lynch first argues that the district court abused its discretion in failing

to consider evidence that corroborated his duress defense—that he was forced at

gunpoint to flee from the police and did not intend to strike the officer with his car.

This argument, however, fails for two reasons. First, the record shows that the

district court considered the defense but determined that other evidence, such as

Mr. Lynch’s rapid acceleration of the vehicle and failure to obey the officer’s


                                          2
              Case: 14-14019     Date Filed: 06/03/2015   Page: 3 of 4


commands, supported a finding that he attempted to strike and murder the police

officer. Second, even if the district court had failed to consider evidence that

might have substantiated Mr. Lynch’s claim, under Florida law duress is not an

available defense to those charged with attempted first-degree murder. See Henry

v. State, 613 So. 2d 429, 432 (Fla. 1992) (“Moreover, duress is not a defense to

intentional homicide because ‘duress will never justify the killing of an innocent

third party.’”). Thus, the district court did not abuse its discretion in revoking Mr.

Lynch’s supervised release.

      The district court also did not abuse its discretion in denying Mr. Lynch’s

unopposed motion for a fifth continuance. Mr. Lynch contends that because he

had state charges pending, he could not testify in support of his duress defense

without making incriminating statements, which would have exposed him to a state

sentence of 25 years to life in prison. “The denial of a continuance [, however,] is

not an abuse of discretion unless it ‘severely prejudices’ the moving party.” In re

Fisher Island Investments, Inc., 778 F.3d 1172, 1197 (11th Cir. 2015) (citations

omitted). Because the defense of duress was not available as a matter of law, Mr.

Lynch cannot show that he was severely prejudiced by the district court’s denial of

his continuance motion.

                                         III

      For the foregoing reasons, we affirm.


                                          3
            Case: 14-14019   Date Filed: 06/03/2015   Page: 4 of 4


AFFIRMED.




                                     4